Citation Nr: 1803650	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  16-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS) prior May 16, 2016, and in excess of 40 percent from May 16, 2016. 

2.  Entitlement to an initial rating in excess of 0 percent for internal saphenous nerve radiculopathy of the right leg.

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son.


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1946 to July 1947, with additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office located in Waco, Texas.  The Veteran was provided a hearing in October 2017 with the undersigned Judge, and a transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to May 16, 2016, the Veteran's IVDS has not manifested to forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

2.  From May 16, 2016, the Veteran's IVDS has not manifested to unfavorable ankylosis of the entire thoracolumbar spine.

3.  Throughout the period on appeal, the Veteran's decreased sensation of the right leg has been manifested by impairment that is consistent with moderate incomplete paralysis of the internal popliteal nerve (tibial).

4.  Throughout the period on appeal, the Veteran's radiculopathy of the right lower extremity has shown symptoms of moderately severe incomplete paralysis. 

5.  Throughout the period on appeal, the Veteran's radiculopathy of the left lower extremity has shown symptoms of moderately severe incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 percent prior to May 16, 2016, for IVDS have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for the assignment of a rating in excess of 40 percent from May 16, 2016, for IVDS have not been met.  38 U.S.C. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5243.

3.  The criteria for an initial disability rating of 20 percent, but no higher, for internal popliteal nerve (tibial) of the right leg have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, Diagnostic Code 8524. 

4.  The criteria for a disability rating of 40 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520.

5.  The criteria for a disability rating of 40 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters sent to the Veteran in July 2012 and July 2014, prior to initial adjudication.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA further has a duty to assist in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs), pertinent post-service VA and private treatment records and providing an examination when needed to assist in deciding the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's available military personnel records, STRs, VA and private medical treatment records, and the Veteran's statements.  Further, the Veteran was provided VA examinations in November 2012, October 2013, July 2014, and May 2016. 

Therefore, the Board finds that the duties to notify and assist have been considered and met.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

IVDS - Back Pain

The Veteran's service connected back disability is currently rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  Under this diagnostic code, the disability is rated based on the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine..................100

Unfavorable ankylosis of the entire thoracolumbar 
spine ............................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine..........................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..........................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..............................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months............................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Here, prior to May 16, 2016, the Veteran's IVDS is rated as 20 percent disabling and 40 percent disabling from May 16, 2016.  In a November 2012 VA examination, the Veteran had a thoracolumbar spine flexion of 45 degrees with painful motion at 40 degrees, extension of 5 degrees with pain, and right and left lateral flexion and lateral rotation of 5 degrees with pain.  No favorable or unfavorable ankylosis was found.  There was no additional limitation of motion upon repetitive testing, but the examiner noted functional loss and impairment in the form of less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran reported flare-ups of severe back pain and stiffness.  He was noted to have regular use of a wheelchair and constant use of a cane.  Additionally, the examiner noted the Veteran suffered from incapacitating episodes at least 2 weeks but less than 4 weeks over the last twelve months. 

In October 2013, the Veteran received another VA examination.  He reported severe flare-ups of pain and stiffness that lasted 5 to 6 hours and occurred 300 times per year.  The Veteran had a thoracolumbar spine flexion of 80 degrees with painful motion at 75 degrees, extension of 10 degrees with pain at 5 degrees, right and left lateral flexion of 15 degrees with pain at 10 degrees, and right and left lateral rotation of 20 degrees with pain at 15 degrees.  Upon repetitive motion, the Veteran had 70 degrees flexion, 0 degrees extension, 5 degrees right and left lateral flexion, and 10 degrees right and left lateral rotation.  No ankylosis was noted and the Veteran had no incapacitating episodes within the last 12 months.  The examiner noted functional loss and impairment in the form of less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner found that pain and weakness significantly limited functional ability during flare-ups or when the joint was repeatedly used over a period of time, and that the Veteran had an additional 10 degrees loss of lumbar flexion due to pain on use or during flare-ups.  The Veteran was noted to have to use a wheelchair, cane, and walker. 

The Veteran received another VA examination on May 16, 2016.  The examination showed the Veteran had forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation all between 0 to 10 degrees.  The Veteran was unable to perform repetitive use testing due to having too much pain.  He denied any flare-ups, but stated that he was unable to do any type of functional activities because of persistent back pain.  The Veteran had no localized tenderness, no muscle spasms, and no guarding resulting in abnormal gait or abnormal spinal contour.  Further, there was no ankylosis of the spine and the Veteran had no incapacitating episodes within the last 12 months.  The examiner did note that the Veteran was markedly limited because of constant back pain.  He had constant use of a wheelchair and cane.     

As mentioned above, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a rating of 40 percent can be granted if there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, and a 50 percent rating if there is unfavorable ankylosis of the entire thoracolumbar spine.  The Board finds that given the evidence of record, a rating higher than 20 percent prior to May 16, 2016 and a rating higher than 40 percent from May 16, 2016 are not warranted. 

Prior to May 16, 2016, the evidence of record does not include any medical reports, including VA treatment records and VA examinations, documenting the Veteran having a forward flexion of the thoracolumbar spine 30 degrees or less or a favorable ankylosis of the entire thoracolumbar spine.  Further, regarding any incapacitating episodes from his IVDS, the Veteran has no documented incapacitating episodes having a total duration of 4 weeks but less than 6 weeks as provided under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243. 

Since May 16, 2016, the evidence of record does not include any medical reports, including VA treatment records and VA examinations, documenting the Veteran having unfavorable ankylosis of the entire thoracolumbar spine.  Further, regarding any incapacitating episodes from his IVDS, the Veteran has no documented incapacitating episodes having a total duration of at least 6 weeks or more as provided under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.

As provided above, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202. 

In October 2017, the Veteran testified to his IVDS and back pain symptoms.  The Veteran stated he currently cannot bend and if he does, he tumbles over down on his face.  He stated he is unable to walk without a cane, and if he doesn't use his cane he will fall.  The Veteran stated that he received a scooter from VA around 2015 to help him with his mobility.  The Veteran stated that he has flare-ups of pain every day in the mornings and at night.  However, he stated he has not had any incapacitating episodes requiring bedrest and only has muscle spasms once in a while.  The Veteran stated that he takes Tylenol 3 for his pain and needs his son's assistance for most things, including getting dressed, getting out of bed, and taking a shower.  Although the Veteran's back disability has caused him pain daily and flare-ups and functional loss, there has been no functional loss severe enough to warrant higher ratings for any period under consideration.  Even considering the Veteran's functional impairment and flare-ups, since May 2016, the Veteran has not been required to stay on bed rest and his symptoms have not been severe enough to result in any ankylosis of the entire thoracolumbar spine.  Prior to May 2016, even considering the Veteran's functional impairment and flare-ups, his back disability was not shown to result in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran's limitation of motion due to pain is considered within his currently assigned ratings under the Diagnostic Code and Deluca, but the assignment of any higher disability rating in excess of 40 percent since May 16, 2016 or a rating in excess of 20 percent prior to May 16, 2016 is not warranted. 

Again, the Board acknowledges the Veteran's assertions that he is entitled to a higher rating because his symptoms are worse.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether the Veteran's symptoms have worsened to certain severity requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, a rating in excess of 20 percent prior to May 16, 2016 and a rating in excess of 40 percent from May 16, 2016 for the Veteran's IVDS is not warranted. 

Right Leg - Nerve Condition 

The Veteran right leg nerve condition is currently rated under Diagnostic Code 8527 for internal saphenous nerve. 

The Board notes that assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Here, Diagnostic Codes 8521-8527 address the femoral nerve branch.  The Veteran's right leg nerve condition is currently rated as 0 percent disabling under DC 8527 for the internal saphenous nerve.  However, this Diagnostic Code no longer seems the most appropriate code based on the medical evidence of record.

After a review of the evidence, the Board finds that Diagnostic Code 8524 for the internal popliteal nerve better reflects the benefit the Veteran is most entitled to.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to better reflect the benefit to which a Veteran may be entitled).

Under Diagnostic Code 8524, mild incomplete paralysis of internal popliteal nerve is rated as 10 percent disabling; moderate incomplete paralysis of the internal popliteal nerve is rated 20 percent disabling; and severe incomplete paralysis of the internal popliteal nerve is rated 30 percent disabling.  38 C.F.R. § 4.124a, DC 8524.

At the Veteran's July 2014 VA examination, the Veteran's nerves of the femoral branch were examined.  Upon examination, the Veteran's internal popliteal nerve showed moderate incomplete paralysis in the right extremity.  The Board notes that the Veteran's posterior tibial nerve showed mild incomplete paralysis, and his anterior tibial nerve, musculocutaneous nerve, and external popliteal nerve all showed moderate incomplete paralysis.  However, as only one femoral branch nerve can be rated, the Board has chosen to rate the Veteran's disability under the internal popliteal nerve, which provides the Veteran with the highest possible benefit sought.

Therefore, based on the above medical evidence, the Board finds a rating of 20 percent is warranted.  However, due to the medical evidence only showing moderate incomplete paralysis, a rating in excess of 20 percent for the Veteran's internal popliteal nerve of the right leg is not warranted.  See 38 C.F.R. § 4.124a, DC 8524.

Accordingly, the benefit of the doubt doctrine has been applied and an initial rating of 20 percent, but no higher, for internal popliteal nerve of the right leg is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Radiculopathy of the Right and Left Lower Extremity.

The Veteran is currently rated for his neuropathic pain syndrome of both the right and left lower extremities under Diagnostic Code (DC) 8520 for the sciatic nerve.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Board notes that the terms "mild," "moderate" and "severe" are not defined.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In November 2012, the Veteran was provided an examination.  The Veteran's examination showed he suffered from severe intermittent pain in both his lower extremities, severe paresthesia in the left lower extremity, mild paresthesia in the right lower extremity, and moderate numbness in both lower extremities.  The Veteran did not suffer from constant pain in either lower extremity. 

The Veteran was provided another VA examination in August 2014.  Upon examination of the sciatic nerve, the Veteran's right lower extremity showed moderate incomplete paralysis and the left lower extremity showed mild incomplete paralysis. 

After a review of the evidence, the Board finds that an increased rating of 40 percent, but no higher, for the entire appeal period is warranted.  Although the Veteran's symptoms have occasionally been mild, the Board finds that the Veteran's radiculopathy for both lower extremities has overall consistently showed moderate to severe symptoms.  Indeed, the Veteran testified at his October 2017 hearing that his legs gave out 3 years ago and caused him to break his hip.  The evidence also shows that the Veteran requires the use of a wheelchair.  Therefore, after consideration of the medical and lay evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that his radiculopathy of the right and left lower extremity are most appropriately represented as "moderately severe" under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a, DC 8520.  However, ratings in excess of 40 percent are not warranted.  As noted above, a 60 percent rating is warranted if the evidence shows severe incomplete paralysis with marked muscular atrophy and an 80 percent rating if there is complete paralysis that involves the foot dangling and dropping, with no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Although some of the Veteran's symptoms have been marked severe, the evidence of record has not shown the Veteran's radiculopathy has been severe with marked muscular atrophy or shown complete paralysis of the lower extremities at any time during the period on appeal. 

The Board acknowledges the Veteran's testimony that he is entitled to a higher rating because his symptoms are worse, including suffering from aches and consistent pain.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether the Veteran's symptoms have worsened to certain severity requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

Accordingly, ratings of 40 percent, but no higher, for the Veteran's radiculopathy of the right and left lower extremity are warranted.  The benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  




	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 20 percent prior to May 16, 2016, and a rating in excess of 40 percent from May 16, 2016 for IVDS is denied. 

An initial rating of 20 percent, but no higher, for internal popliteal nerve of the right leg is granted.

A rating of 40 percent, but no higher, for radiculopathy of the right lower extremity is granted.

A rating of 40 percent, but no higher, for radiculopathy of the left lower extremity is granted. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


